Citation Nr: 1243262	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  11-15 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2009 to March 2010, with additional service in the Army Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO, which denied entitlement to the benefits sought on appeal.  In his substantive appeal, the Veteran requested a local Travel Board hearing, which was held before the undersigned Veterans Law Judge in November 2011.  A transcript to that hearing is associated with the record.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board has found that additional development is required before the Veteran's claims of entitlement to service connection for bilateral knee disability and a neck disability is decided. 

The Veteran filed a claim of service connection for a bilateral knee disability and a neck disability in March 2010.  He has alleged that his bilateral knee and neck disabilities were incurred in, or caused by, his active duty service, to include combat training while on deployment in Kuwait.  

He was afforded a VA examination in March 2010, shortly after filing his claim.  Based on a history provided by the Veteran and a physical examination, including X-rays of the knees and neck, the examiner diagnosed bilateral patellofemoral syndrome and intermittent functional neck strain.  The examination report noted the Veteran's statements that he did not have a bilateral knee or neck disability prior to his active service, and that both the bilateral knee disability and neck disability began while he was on active service.  However, the examiner did not provide an opinion and rationale as to the etiology of the knee and neck disabilities; to include whether such disabilities were caused by or related to the Veteran's active service.  

Furthermore, subsequent to his March 2010 VA examination, the Veteran completed an August 2010 post-deployment questionnaire where he noted neck and knee pain that began while deployed in Kuwait.  Additionally, the Board notes that the Veteran has sought ongoing VA treatment for his bilateral knee and neck disabilities.  

In light of the more recent evidence of record, dated after the March 2010 VA examination, and in light of the fact that the March 2010 VA examination did not provide an opinion as to service connection, the Board finds that a remand is necessary to develop clinical evidence of the etiology of his bilateral knee and neck disabilities.  

Accordingly, the case is REMANDED for the following action:

1. The RO should secure for the record copies of clinical records of all VA treatment the Veteran has received for his bilateral knee and neck disabilities, not currently associated with the record.

2. The RO should then either arrange for the examiner from the March 2010 examination to provide opinions as to the following or, if that examiner is not available, arrange for another orthopedic examination of the Veteran to determine the diagnosis and etiology of any current knee disability.  The pertinet evidence in the Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be conducted.  Upon examination of the Veteran, and review of the record, the examiner should provide opinions that respond to the following:

(a) Does the Veteran have a knee disability?  Please identify any such disability by medical diagnosis.

(b) For any (and each) knee disability diagnosed, please opine whether it is at least as likely as not (a 50 percent or better probability), that such was caused by or related to the Veteran's active service.

The examiner must explain the rationale for all opinions, citing to supporting factual evidence.  

3. The RO should then arrange for an opinion or orthopedic examination to determine the diagnosis and etiology of any neck disability.  The relevant portions of the Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be conducted.  Upon examination of the Veteran, and review of the record, the examiner should provide opinions that respond to the following:

(a) Does the Veteran have a neck disability?  Please identify any such disability by medical diagnosis.

(b) For any (and each) neck disability diagnosed, please opine whether it is at least as likely as not (a 50 percent or better probability), that it was caused by or related to the Veteran's active service.

The examiner must explain the rationale for all opinions, citing to supporting factual evidence.  

4.  The RO should ensure that all development sought is completed, and then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
M.W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


